UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2489



LORIA ANN PATTERSON,

                                               Plaintiff - Appellant,

          versus


THE AMERICAN KENNEL CLUB,        a/k/a   American
Kennel Club, Incorporated,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-01-20-BR)


Submitted:   February 21, 2002                Decided:   March 4, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Loria Ann Patterson, Appellant Pro Se. Charles Matthew Keen, Sheri
Lea Roberson, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Loria    Ann   Patterson   appeals   the   district   court’s   orders

granting her an extension of time in which to file a reply,

denying her motion to modify the order granting the extension of

time, granting her leave to amend her reply, and denying her motion

to vacate order staying discovery.        She also appeals the court’s

order accepting the magistrate judge’s recommendations         to dismiss

her claims under Title VII of the Civil Rights Act of 1964, as

amended, the Americans with Disabilities Act, and 15 U.S.C.A.

§ 78j(b) (West 1997 & Supp. 2001), and to allow her claim under the

Equal Pay Act to proceed.         We dismiss the appeal for lack of

jurisdiction because the orders are not appealable. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders. 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).          The orders here appealed are

neither final orders nor appealable interlocutory or collateral

orders.

     We dismiss the appeal as interlocutory.         We deny Patterson’s

motion for stay of judgment and dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.

                                                                DISMISSED


                                    2